Citation Nr: 0118534	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  96-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently rated as 70 percent disabling.  

2.  Entitlement to an increased initial rating for dysthymic 
disorder, in excess of 30 percent, prior to December 1, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947, and from April 1950 to October 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection, with a 30 
percent initial rating, for dysthymic disorder.  He responded 
with a November 1995 notice of disagreement regarding this 
rating determination, and was afforded a December 1995 
statement of the case.  He then filed a January 1996 VA Form 
9, perfecting his appeal.  

In the course of this appeal, the veteran was assigned an 
increased initial rating, to 70 percent and effective 
December 1, 1998, for his service connected psychiatric 
disorder.  However, because there has been no clearly 
expressed intent on the part of the veteran to limit his 
appeal to entitlement to a specified disability rating, the 
VA is required to consider entitlement to all available 
ratings for that disability.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) [citing AB v. Brown, 6 Vet. App. 35, 38 
(1993)].  Accordingly, this issue remains in appellate 
status.  

In an August 2000 rating decision, the veteran was also 
denied a total disability rating based on individual 
unemployability.  Because a notice of disagreement has not 
yet been filed regarding that denial, this issue is currently 
not before the Board.  38 U.S.C.A. § 7105 (West 1991).  



REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In July 1995, the Board awarded the veteran service 
connection for a dysthymic disorder.  In September 1995, the 
RO assigned a 30 initial rating, effective from October 5, 
1990, for this disability.  The veteran responded with a 
timely notice of disagreement, initiating this appeal.  In 
August 2000, he was awarded an increased rating by the RO to 
70 percent for his psychiatric disability; however, this 
award was only effective from December 1, 1998.  

During his April 2001 personal hearing before a member of the 
Board, the veteran stated that he receives regular outpatient 
psychiatric treatment at the Tampa VA medical center; this 
evidence is clearly relevant to the issues on appeal.  
However, clinical notes resulting from the veteran's 
treatment have yet to be associated with the claims folder.  
The only evidence of record is a listing of his VA 
psychiatric treatment appointment dates, without any 
corresponding clinical notations.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, a remand 
is required such that these pertinent records be obtained.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may aid in substantiating 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Finally, as is noted in the introduction of this remand, this 
appeal arises from initial rating of the veteran's service 
connected disability.  In such cases, the Court has stated 
that "'separate ratings can be assigned separate periods of 
time based on facts found', a practice known as 'staged' 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citations omitted).  In reconsidering the veteran's claims, 
the RO must determine whether a staged rating is indicated by 
the evidence for any period of the veteran's pending claim, 
including the period prior to December 1, 1998, for which the 
veteran carries a 30 percent rating.  See 38 C.F.R. §§ 3.400, 
3.500, 4.29, 4.30 (2000).  

Thus, in light of the above, this claim is remanded for the 
following additional development:  

1.   The RO must ensure that all 
pertinent records of treatment are 
associated with the claims folder, to 
include the veteran's psychiatric 
treatment records from the Tampa VA 
medical center.  If any requested records 
are not available, or the search for such 
records otherwise yields negative 
results, that fact should be noted in the 
claims file, and he and his 
representative should be so notified.  
The appellant is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so.  

2.  If the RO determines another VA 
psychiatric evaluation of the veteran is 
warranted, such should be accomplished at 
this time.  The RO should otherwise 
review the claims folder and ensure that 
all notification and development required 
by the Veterans Claims Assistance Act of 
2000 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




